Citation Nr: 0102000	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1961 to August 
1978. 

By rating action of August 1978, service connection was 
granted for chronic phlebitis, left leg, with swelling and 
pain of the left calf with a rating of 30 percent assigned, 
and service connection was granted for degenerative arthritis 
of the lumbar spine with limitation of motion of flexion and 
laminectomy L5-S with a 20 percent evaluation assigned, both 
effective from August 9, 1978.  By rating action of January 
1999, the evaluation of the veteran's service connected 
arthritis of the lumbar spine with degenerative disc disease, 
status postoperative laminectomy, L5-S1 was increased to 60 
percent, effective from September 22, 1998.  In February 
1999, the veteran filed a claim for entitlement to a total 
disability rating based on individual unemployability due to 
a service connected disability (TDIU).  This appeal arises 
from the June 1999 rating decision from the Columbia, South 
Carolina Regional Office (RO) that denied the veteran's claim 
for TDIU.  A Notice of Disagreement was filed in June 1999 
and a Statement of the Case was issued in July 1999.  A 
substantive appeal was filed in August 1999 with no hearing 
requested.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A) for the specific requirements 
for developing claims.

In this case, VA vascular and orthopedic examinations are 
warranted in order to assess the effect of the veteran's 
service connected phlebitis of the left lower 

extremity and arthritis of the lumbar spine with degenerative 
disc disease on his employability.  Where the degree of 
impairment caused by a disability must be evaluated, the 
examination must provide a detailed assessment of the 
veteran's disabilities and their effect upon his ordinary 
activity, including the effect upon employment.  See 38 
C.F.R. §§ 4.1, 4.2, and 4.10 (2000); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board must also 
be able to assess the effect of any nonservice-connected 
disabilities, as opposed to the veteran's service-connected 
disabilities, have on his ordinary activities, including 
employment.  38 C.F.R. § 4.16(b) (2000).  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same disability evaluation.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The undersigned notes that the veteran has indicated that he 
had treatment from a private physician and the Columbia, 
South Carolina VA Medical Center.  Medical records from this 
provider and facility should be obtained to fully evaluate 
the veteran's claim for individual unemployability.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause 

include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the service connected phlebitis of the 
left lower extremity and arthritis of the 
lumbar spine with degenerative disc 
disease in recent years.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, including from any private 
provider and the Columbia, South 
Carolina.  Additionally, treatment 
records from J. Julian Abbott, M.D., 
should be obtained and Dr. Abbott should 
be contacted regarding his statement from 
July 1998 that the veteran is permanently 
and totally disabled.  He should be 
requested to provide supportive evidence 
for 

this statement including qualifying the 
disabilities that, in his opinion, cause 
the veteran to be permanently and totally 
disabled.  

2.  The veteran's last employer at the 
Department of Correction should be 
contacted and asked to furnish all 
medical records and any administrative 
decision in their possession concerning 
his 11 months of time lost due to 
disability from October 14, 1997 to the 
date he retired on August 1, 1998.  In 
particular, the reason he stopped working 
on October 14, 1997 is needed; that is, 
the specific disability or disabilities 
that caused him to cease employment.

3.  Following completion of the above 
actions, the veteran should be scheduled 
for VA vascular, orthopedic, and 
neurological examinations.  All 
appropriate tests and/or studies should 
be conducted.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiners prior to the 
examinations.  Following the 
examinations, the examiners should 
collaborate and determine if it is at 
least as likely as not that the veteran's 
service connected disabilities, in light 
of his educational and vocational history 
and without regard to advancing age, 
preclude all forms of substantially 
gainful employment.  The underlined 
phrase should be used in formulating a 
response to this question.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 

Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to appropriate VBA Fast Letters.

5.  After completion of the above 
development, the RO should readjudicate 
the veteran's TDIU claim.  If any action 
is unfavorable to the veteran, a 
Supplemental Statement of the Case should 
be issued.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to date the examination 
was scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 




Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



